DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/US18/61439 filed 11/16/2018 which claims benefit of 62/587,097 filed 11/16/2017.
Status of the Claims
Claims 1-20 are pending and are currently under examination. 

Specification/Drawings
The drawings are objected to for failing to comply with the Sequence Rules as set forth in 37 CFR 1.821-1.825. Specifically, Figure 4 presents a plurality of nucleotide sequences and a string of amino acid sequence which are embraced by the Sequence Rules, but are not accompanied by their proper SEQ ID Numbers. The specification notes on page 17, para [0062] that Figure 4 comprises SEQ ID NOS 1-44 and on page 20, para [0068], that Figure 4 depicts the A2142G mutation but none of these disclosure are labeled in Figure 4 itself. Applicants are required to comply with the Sequence Rules in their next response.  A failure to comply will result in the response being held non-responsive.

Claim Interpretation
Prior to analysis of the art, the claims must be construed. As noted in MPEP 2111, citing Phillips v. AWH Corp., 415 F.3d l303, 75 USPQ2d l321 (Fed. Cir. 2005), "During patent examination, the pending claims must be 'given their broadest reasonable interpretation consistent with the specification.' ".
Claim 9 recites the limitation “A2143G and A2142G mutations in 238 rRNA; A272G Asp91Gly and G271A Asp91Asn in gyrA; pGlul94, G352A, pCys87, pR41Rfs in rdxA; and T926C and C927A in 16A rRNA” which is construed as being directed to:
A2143G and A2142G mutations in 238 rRNA; A272G Asp91Gly and G271A Asp91Asn in gyrA

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “A272G Asp91Gly and G271A Asp91Asn in gyrA”. This limitation lacks clarity and renders claim 9 indefinite because the punctuation marks included with the recited mutations do not clearly indicate which groupings of mutations are intended. 
It is not known which choice selected from choice (i)-(iv) below are intended by the limitation: 
(i) “A272G, D91G, G271A or D91N in gyrA”; OR
(ii) “A272G and D91G in gyrA; or G271A and D91N in gyrA; OR
(iii) “A272G and D91G and G271A and D91N in gyrA”;
OR (iv) something else that are not (i)-(iii).

Claim 9 recites the limitation “pGlul94, G352A, pCys87, pR41Rfs in rdxA;”. This limitation lacks clarity and renders claim 9 indefinite because it is not clear what rdxA mutations are intended by pGlul94 and pCys87, pR41Rfs. 
It is not known whether “pCys87” refers to “pyroglutamic acid at position 87 of rdxA; or is referring to a modification of a Cys at position 87 of rdxA; or is referring to something else.  
It is not known whether “pGlul94” refers to “pyroglutamic acid at position 194 of rdxA;  or “pyroglutamic acid at position 94 of rdxA; or is referring to something else. 
It is also not known what is intended by pR41Rfs in rdxA.

(ii) “A272G and D91G in gyrA; or G271A and D91N in gyrA;
Claim 9 recites the limitation “T926C and C927A in 16A rRNA”. The phrase “16A rRNA” of the limitation is confusing and renders claim 9 indefinite. It is not known whether the phrase contains a typographical error and 16S rRNA is intended; or whether 16A rRNA stands for something else.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (CN 104846097 A, published August 19, 2015, priority May 21, 2015; English Description is cited) in view of Sugimoto et al., (2009, Journal of clinical microbiology, 47(3), pp.738-742), Li et al. (2008, Bmc Biotechnology, 8(1), pp.1-11), Horesman et al. (2011, Helicobacter, 16(2), pp.113-118), Chen et al. (2014, Front Microbiol. 5:508, pp. 1-6), Mitsui et al. (Journal of Human Genetics, 2010, vol. 55, pages 448-455), Dietrich et al. (2013, PLoS One, vol. 8(10,)e77771, pages 1-10).

Zou et al. (claims 1, 5, 6-8, 13, 15, 20)
Regarding claims 1, 5, 13 and 20, Zou et al. teach a method for determining if antibiotic resistant H. pylori is present in a gastric sample, the method comprising: 
b) amplifying a region of the H. pylori DNA to generate multiple copies of the region of the H. pylori DNA (pg 2 of the English Description, under section entitled “Summary of the Invention”);
 c) sequencing the multiple copies of the region of the H. pylori DNA (pg 2-3 of the English Description wherein Zou et al. teach primers provided to PCR reaction solutions I-IV to type 15 mutations); 
d) comparing sequences of the multiple copies of the region of the H. pylori DNA to a reference sequence (pg 2 of the English Description, last para of pg 3, drug resistance types and hot spot mutation types of H. pylori are distinguished from each other); 
e) identifying the presence of a mutation in the multiple copies of the region of the H. pylori DNA (pg 2 of the English Description, last para of pg 3 and pg 5, 1st para and pg 8, 2nd para of section 3, wherein quantities of UreA, cagA and VacA and other sequences are detected using probes); and 
f) determining a number of the multiple copies of the region of the H. pylori DNA with the mutation, wherein antibiotic resistant H. pylori is present in the sample when the number of the multiple copies of the region of the H. pylori DNA with the mutation is above a predetermined amount (pg 8, 2nd para of section 3, wherein quantities of UreA, cagA and VacA and reference sequences are detected using probes).

Regarding claim 6, Zou et al. teach identifying PCR primer pairs suitable for producing amplicons comprising regions of each of the genes containing one or more mutations (“PCR reaction solution comprising … reaction solution I … reaction solution II … solution III, [and] IV), page 3, each solution contains primers for different genes targeting mutations);
segregating PCR primer pairs comprising one or more primers that interfere with amplicon generation by another PCR primer pair into separate PCR primer pair pools, wherein each of the separate primer pair pools contains a plurality of PCR primer pairs (“divided into type of amplification primers and amplification primers resistance mutations were grouped into different PCR amplification system, according to the order from a heavy PCR multiplex PCR combined portfolio optimization, for the existence of mutual inhibition of two pairs of primers again split into two reaction systems, removal suppression between each other”, page 4; in other words, the amplification primers which impaired the “multiplexibility” with other primers are separately grouped);
generating amplicons from each of the separate PCR pair pools and target DNA isolated from the sample (“amplification primer into four mutually inhibitory effects can be eliminated between primers, improve the effectiveness of detection; the second is divided between the four tube after each primer pair less, reducing primer compete with each other to improve efficiency … third is divided after four amplification genotyping …”, page 4).

 Regarding claim 7, Zou et al. teach identifying mutations within the amplicons from a sample (“present invention Helicobacter pylori genotyping and resistant mutation detection … in one experiment, to distinguish between two genotypes and mutation detection nine hot points with five treatment drug resistance associated with HP’s 15 kinds of mutations” (page 8).

Regarding claim 8, Zou et al. teach plurality of genes are UreA, CagA, VacA, 23S rRNA, rdxA, PBP1, gyrA, and 16S rRNA (see page 5, section 2.2).

Regarding claim 15, Zou et al. teach antibiotic resistant H. pylori are resistant to one or more of the following: macrolides, metronidazole, quinolones, rifamycins, amoxicillin, and tetracycline (pg 1, 5th para of section entitled “Technical field”).


Omitted from Zou et al. (claims 1, 4, 6 , 14, 20) 
Regarding claims 1 and 20, Zou et al. do not teach a method for determining if antibiotic resistant H. pylori is present in a sample, the method comprising: 
a) obtaining a threshold level of H. pylori DNA from the sample.
Regarding claim 4, Zou et al. do not teach NHS for detecting copies of regions of H. pylori.
Regarding claim 6, Zou et al. do not explicitly disclose step (d) i.e. the amplified products are pooled and a unique index sequence is added to the amplicons within the sample amplicon pool or that the mutations are identified by comparing to a reference wild-type gene sequence.
Regarding claim 14, Zou et al. do not teach sample is formalin fixed or formalin- fixed and paraffin embedded (FFPE).
Regarding claim 20, Zou et al. do not teach (h) administering to the subject one or more antibiotics to which the H. pylori lacks resistance. However, it would be obvious to an ordinary skilled artisan to use antibiotics that H. pylori lacks resistance to treat a subject having antibiotic reistant h. pylori infection.

Sugimoto et al. (claims 1, 20)
Regarding claims 1 and 20, Sugimoto et al. teach if detecting H. pylori is present in a sample can be fraught with reliability issues. Testing the sensitivity and accuracy of previously reported primer pairs, five of the twenty-six previously reported primer pairs (HP64-f/HP64-r, HP1/HP2, EHC-U/EHC-L, VAG-F/VAG-R, and ICT37/ICT38) had detection limits of <100 CFU/ml in the presence of gastric tissue detection. None had 100% specificity or sensitivity; all produced false-positive results (see abstract). The presence of cross-reactivity DNAs was implicated for false positive detection in some instances (pg 740, right col., 2nd para of Discussion). Sugimoto et al. teach better primer deign and use of magnetic beads as useful for reducing false positive results.
Although Sugimoto et al. do not teach obtaining a threshold level of H. pylori DNA from the sample, using less contaminated sample by providing a quality DNA sample and less contaminated reagents and also increasing the threshold amount of starting DNA material via preamplification to enhance the PCR are some strategies that enhance detection of the amplified sequences.

Li et al. (claims 1, 20)
Regarding claims 1 and 20, Li et al. (2008) particularly teach preamplification enhances amplification and detection (see title and abstract).

Horemans et al. (claims 1-2, 10-12, 20)
Regarding claims 1-2, 10-12 and 20, Horemans et al. teach a method for determining if antibiotic resistant H. pylori is present in a stool sample, the method comprising: 
a) obtaining a threshold level of H. pylori DNA from stool samples (pg 115, section entitled “Real time PCR assay”: DNA standard: 12 fg/ uL DNA to 12 x 105 fg/ uL DNA).

Chen et al. (claim 4)
Regarding claim 4 and 13, Chen et al. teach a NGS method that is amenable for detecting multiple copies of regions of H. pylori DNA (entire document).

Mitsui et al. (claim 6) 
Mitsui et al. disclose a method of labeling amplicons produced from an amplification reaction with unique barcode indexing sequences for the purpose of pooling amplicons produced different samples in a sequencing reaction (see also Figure 1 for graphical representation):
“we applied multiplexed resequencing of six pooled DNA samples with 16 sets for barcoding indexing using the SOLiD system” (page 448, 2nd column)

“PCR products … were subject to fragmentation … followed by … ligation of adaptors with barcode indexing using Quick ligase enzyme …” (page 449, Preparation of sequencing library)

“We used six-base barcode indexing … Sixteen different adaptors were used and each adaptor contains a different barcode … multiplexing 16 different barcode-indexed libraries of pooled DNAs were pooled into one tube.  After resequencing of target DNA, additional rounds of sequencing of barcode adaptors were performed and all reads were sorted by barcode” (page 450, 1st column)

“There are several methods of multiplexing samples to be analyzed, such as pooling of samples, barcode indexing and physical separation … of samples on a slide.  By combining these protocols, hundreds or thousands of samples may be analyzed in a single run” (page 453, 1st column).



Dietrich et al. (claim 14)
Regarding claim 14, Dietrich et al. disclose a well-known fact of DNA molecules being heavily degraded in sample preparation such as those of FFPE:
“FFPE tissue samples are widely available, inexpensive in long term storage and in many instances they are the only available materials for retrospective studies.  In the clinical routine of pathology laboratories, virtually all biopsies and surgical specimens are formalin-fixed and paraffin-embedded … the most important material for standard routine diagnostics … However, nucleic acids isolated from FFPE tissues are severely degraded and contain mainly small fragments generally less than 300 bp.  These fragments represent a poor substrate for molecular biological methods, e.g., PCR” (page 1)

“It is well accepted that DNA from FFPE tissue lacks large fragments of sufficient integrity, which allow for a robust PCR amplification, particularly of larger amplicons” (page 7, 2nd column)

	Dietrich et al. also evidence the failure of amplification reactions with increase in amplicon sizes sought to be produced, with those of 200 bp being the most successful out of sizes ranging from 200-850 bases in length (see Figure 1B).


	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Sugimoto et al. of unreliable and false positive detection and contamination issues seen in H. pylori sequence detection, and Li et al. and Horemans et al.’ s teachings to provide at least a threshold of H. pylori DNA so as to be able to enhance amplification and/or validate detection of sequences within detection boundaries for sequences to be amplified. 
The ordinary skilled artisan would also have been motivated to combine the teachings of Zou et al. with the teachings of Mitsui et al., thereby arriving at the invention as claimed for the following reasons.
	As discussed previously, Zou et al. teach as well as evidence the practice known in the art of multiplex amplification reaction to allocate primers which perform together into a group, while separating out primers which may interfere or do not perform well in that group into a separate group.
	While Zou et al. did not explicitly teach that the multiplex amplified products should be processed to comprise unique indexing sequences thereon, as taught by Mitsui et al., said one of ordinary skill in the art would have been motivated to attach a unique indexing barcode to the amplified products produced from the method of Zou et al. so that amplified products produced from multiple sample (with their own unique indexing sequence) can be pooled together in a sequencing reaction, allowing high throughput processing of “hundreds or thousands of samples … in a single run” (page 453, 1st column, Mitsui et al.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zou et al. and Mitsui et al. with the teachings of Dietrich et al., thereby arriving at the invention as claimed for the advantage of being able to successfully amplify from sample preparations such as FFPE, which are commonly employed.  By taking into account the well-known fact that DNA molecules from FFPE are severely degraded, said one of ordinary skill in the art would have been motivated to reduce the size of the amplicons produced so as to increase the success rate of the amplification reactions produced by the combination of Zou et al.  In addition, given that the targets sought by Zou et al. were mutations found in H. pylori, generating short amplification product as small as 130 bases would have been obvious to do so long as the amplification product contained the mutation being sought.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer one or more antibiotics that H. pylori is not resistant to so as to be able to effectively treat a subject suspected to having H. pylori infection.
	In view of all of the combined teachings of the cited prior art, the claimed invention is deemed prima facie obvious over the cited references.

Conclusion
No claims are currently allowed. Claims 3 and 16-19 are free of the prior art since the prior art does not teach step (f) “pooling the H. pylori DNA obtained from the first part of the fecal sample and the H. pylori DNA obtained from the second part of the fecal sample as recited by claims 3 and 16. 
Claims 3 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637